In an action for absolute divorce the parties cross appeal from a resettled order awarding alimony and counsel fee to defendant. On appeal by plaintiff, order granting temporary alimony and counsel fee modified on the law and the facts by striking out the provisions therein which granted temporary alimony. As so modified, the order is affirmed, without costs. No opinion. Defendant’s appeal from the same order upon the ground that the sums awarded therein are inadequate, is dismissed, without costs. No opinion. Close, P. J., Carswell, Johnston and Taylor, JJ., concur; Lewis, J., not voting.